Exhibit 99.7 CORPBANCA AND SUBSIDIARIES Interim Financial Statements As of June 30, 2012 Contents Page Interim consolidated statements of financial position 3 Interim consolidated statements of income 4 Interim consolidated statements of comprehensive income 5 Interim consolidated statements of changes in shareholders´ equity 6 Interim consolidated statements of cash flow 7 Notes to the consolidated financial statements 8 - 115 2 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS INDEX PAGE NO. NOTE 1
